Title: To Thomas Jefferson from Thomas Munroe, 30 April 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Tuesday 30th. 1805
                  
                  T. Munroe’s best respects to the President.
                  Being informed that Mr. Jonos was not in Alexandria, and fearing that it might be several days before a bill could be recd. from him, and that the House building on F street would be finished in the mean time T M has drawn the enclosed himself & would file it for an injunction early tomorrow if he was sure it was a proper bill—If the President under these circumstances will be pleased to pardon the trouble of looking over it at his leisure & should approve of it T M will immediately call on Judge Kilty with it—.
               